Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a laser irradiation apparatus configured to irradiate a laser” in claims 1 is being interpreted as item surface polishing apparatus 110 which are per par. 31 is a laser optic

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
“The preamble includes “An apparatus for polishing a surface” but it is unclear how or in what way the claimed structure of a “laser irradiation apparatus” that removes  resin is considered “polishing”.
The recitation of “a resin layer formed on the surface of the substrate having a groove” is unclear if the applicant meant to indicate that the groove is to be formed on the resin or on the substrate. It is being interpreted to mean the substrate has a groove or some feature thereof.
The recitation of “to remove at least a portion of a resin from the resin layer” is unclear if the applicant meant to remove a portion of the resin from the previously recited resin layer or if there is another resin being introduced.

Claims 2, 3, 4, and 5 are also rejected due to their dependence to one or more of the above rejected independent claims.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “irradiating a laser to the resin layer to remove at least a portion of a resin from the resin layer ” is unclear if the applicant meant to remove a portion of the resin from the previously recited resin layer or if there is another resin being introduced.

Claims 7, 8, 9, and 10 are also rejected due to their dependence to one or more of the above rejected independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150111364A1 Lei (hereinafter “Lei”). 
Regarding claim 1, Lei teaches, An apparatus for polishing a surface of a substrate (abstract teaches a laser scribing and plasma etching which is analogous to polishing) to remove a resin layer (abstract mask layer) formed on the surface of the substrate having a groove (Lei teaches metal bump/solder ball pairs 390 which is analogous to a groove because the apparatus and methodologies of Lei are not constrained to only being capable of processing a bump/solder ball pair and can be used to process a groove), the apparatus comprising: a laser irradiation apparatus (par. 35 teaches the use of a laser to remove all the layers above the Si substrate) configured to irradiate a laser to the resin layer to remove at least a portion of a resin (par. 35) from the resin layer (passivation layer 301) except for a portion of the resin layer arranged in the groove (par. 10 teaches the use of laser scribing to expose the bump/solder ball pairs of Lei and par. 12 teaches laser scribing with a femtosecond laser to expose DRAM circuits which is an analogous method to the instant application).

Regarding claim 2, Lei teaches, wherein the resin layer comprises an epoxy resin or a polyimide resin (claims 4, 9, 10, 11, and 12; par. 12, 26, 27, 28, 35, 38, 39, 41, 42, 48, and 50).
 
Regarding claim 3, Lei teaches, wherein the laser irradiation apparatus is configured to irradiate at least one of a pulse wave laser and a continuous wave laser (claims 7 and 14 teach laser pulse widths which is indicative that the laser of Lei is a pulse laser).  

Regarding claim 4, Lei teaches, wherein a wavelength range of the laser irradiated by the laser irradiation apparatus is from 355nm to 1064nm (claims 7 and 14 teach wavelengths of less than or equal to 540 nm which is in the range of the instant application; par. 46 and 58 teach other conceivable wavelengths of laser light which also fall within the range of the instant application).  

Regarding claim 5,  Lei discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate wherein the laser irradiation apparatus comprises a plurality of laser irradiation apparatuses, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate a plurality of laser irradiation apparatuses for the purpose of creating a laser scribe process may be used to cleanly remove a thick passivation layer, organic and/or inorganic dielectric layers, and device layers (Lei par. 26). The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  

Regarding claim 6, Lei teaches, A method of polishing a surface of a substrate (abstract teaches a laser scribing and plasma etching which is analogous to polishing), the method comprising: forming a groove in at least one surface of the substrate (fig. 3a to 3c and par. 38 to 40 teach using the laser to form a trench on a wafer 350, it is therefore obvious that the Lei reference is capable of forming a trench on the substrate which is analogous to forming a groove); forming a resin layer (passivation layer 301) on the at least one surface of the substrate in which the groove is formed (fig. 3a to 3c); and irradiating a laser to the resin layer to remove at least a portion of a resin from the resin layer (par. 35) except for a portion of the resin layer arranged in the groove par. 10 teaches the use of laser scribing to expose the bump/solder ball pairs of Lei and par. 12 teaches laser scribing with a femtosecond laser to expose DRAM circuits which is an analogous method to the instant application).

Regarding claim 7, Lei teaches, wherein the resin layer comprises an epoxy resin or a polyimide resin (claims 4, 9, 10, 11, and 12; par. 12, 26, 27, 28, 35, 38, 39, 41, 42, 48, and 50).
  
Regarding claim 8, Lei teaches, wherein the laser is irradiated by at least one laser 9irradiation apparatus (par. 35 teaches the use of a laser to remove all the layers above the Si substrate).  

Regarding claim 9, Lei teaches, wherein the laser comprises at least one of a pulse wave laser and a continuous wave laser (claims 7 and 14 teach laser pulse widths which is indicative that the laser of Lei is a pulse laser).  

Regarding claim 10, Lei teaches, wherein a wavelength range of the laser is from 355nm to 1064nm (claims 7 and 14 teach wavelengths of less than or equal to 540 nm which is in the range of the instant application; par. 46 and 58 teach other conceivable wavelengths of laser light which also fall within the range of the instant application).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763